Citation Nr: 0813786	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefits sought on 
appeal.   

In January 2008 the veteran testified before the undersigned 
at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any hearing loss disorder was present in service; that 
any current hearing loss disorder is related to service; and 
that any sensorineural hearing loss manifested itself to a 
compensable degree within a year following separation from 
active duty.

2.  The evidence does not clearly and unmistakably shows that 
the veteran's left ankle disorder existed prior to service, 
and as such was not aggravated during service.

3.  The preponderance of the evidence is against a finding 
that any left ankle disorder is related to service; and that 
arthritis of the left ankle manifested itself to a 
compensable degree within a year following separation from 
active duty.  There is no evidence showing there was an 
increase in any disability of the left ankle during service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.310 
(2006); 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The presumption that the veteran was of sound condition 
upon entry into service was not rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A left ankle disorder was not incurred in or aggravated 
during military service; and arthritis of the left ankle may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.159, 3.303, 
3.304(b), 3.307, 3.309 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between September 2005 and May 2007, 
which fully addressed all four notice elements.  The 
information contained in these letters informed the veteran 
of what evidence was required to substantiate a claim for 
service connection.  The veteran was also notified of his and 
VA's respective duties for obtaining evidence, and was asked 
to submit evidence and/or information in his possession to 
the agency of original jurisdiction (AOJ).  

At least some of the notice letters were sent before the 
initial AOJ decision in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the respective statements of the 
case and in multiple supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested and which 
have not already been requested, or that any pertinent 
evidence has not been received.  The Board is aware that the 
RO has been unable to obtain service medical records of the 
veteran.  Correspondence from the service department 
indicates that the veteran's records were "fire related" 
(destroyed in a 1973 fire in St. Louis, Missouri) and that no 
service medical records or Surgeon General's Office records 
were available.

In January 2006, the RO asked the veteran to provide 
additional information, including dates and location, 
regarding in-service treatment.  He was also requested to 
provide records and statements from service medical 
personnel, as well as statements from individuals he knew 
during service. To date, however, the veteran has provided no 
such evidence, or information making it feasible to obtain 
pertinent evidence.

Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, and other 
organic diseases of the nervous system, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As an initial matter, the Board notes that service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Attempts to obtain them were unsuccessful.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

III.  Hearing Loss

The veteran maintains that his diagnosed bilateral hearing 
loss was due to injury during service.  At his 2008 hearing, 
he testified that he first noticed a hearing loss in boot 
camp associated with training with rifles.  The veteran 
testified that he did not report any complaints at discharge 
because he wanted to go home; but after service he had 
hearing loss problems very soon after discharge.  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss.

The post-service medical records consist of private and VA 
medical records dated from June 1992 to January 2006.  These 
include treatment records containing diagnoses of bilateral 
hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385 
(2007).  Therefore, the question is whether it was incurred 
in active military service; or, in the case of sensorineural 
hearing loss, became manifest to a compensable degree within 
one year of separation from active duty. 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

The first evidence of a hearing loss disorder is shown in 
private treatment records of June 2005.  At that time, a 
private audiology evaluation report included audiometric 
findings of pure tone hearing threshold levels in graphic 
instead of numeric form.  The speech recognition score was 70 
percent for the right ear, and 72 percent for the left ear. 
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 (2007) in order to 
determine the severity of the veteran's right ear hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  
Nevertheless, a visual analysis of the report indicates that 
the pure tone thresholds do meet the requirements to be 
considered a disability for each ear under 38 C.F.R. § 3.385.  
These findings represent the first time that a hearing loss 
was shown as defined under 38 C.F.R. § 3.385.  An associated 
otolaryngology report earlier that month indicated that the 
veteran reported a history of noise trauma in service.

The report of an October 2005 VA audiology examination shows 
findings meeting the definition of a bilateral hearing loss 
disability, as defined under the standards of 38 C.F.R. § 
3.385.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hearing loss.  In summary, there 
are no service medical records to review for indication of 
any symptoms in service associated with a hearing loss.  
Additionally, there was no evidence of hearing loss within 
the first year after service.  See 38 C.F.R. § 3.307, 3.309.  

Moreover, the first indication of any potentially relevant 
pathologies was in 2005 for the bilateral hearing loss claim, 
which was approximately 47 years after service ended, 
respectively.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

While the veteran has testified as to his belief that his 
claimed disorder on appeal is related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, there are no 
medical opinions or other competent evidence that relate the 
veteran's bilateral hearing loss to service; or show 
sensorineural hearing loss within the first year after 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
 
Based on the foregoing, the Board concludes that the claim 
for service connection for bilateral hearing loss must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against this claim.  
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Left ankle disability

The veteran maintains that his diagnosed left ankle disorder 
was due to injury during service.  During the January 2008 
hearing, the veteran testified that prior to service he 
injured his left ankle playing ball, sometime between 1951 
and 1953, and that he re-injured that ankle approximately six 
to seven months after entering service.  He testified that he 
re-injured the ankle during a "speed march" after which it 
swelled.  He testified that he received treatment at that 
time.  The veteran testified that he did not report any 
complaints at discharge because he wanted to go home.  

The veteran claims that he had a preexisting left ankle 
disorder when he entered service, which was aggravated during 
service.  In this regard, a history provided by the veteran 
of the pre-service existence of conditions recorded at the 
time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  See 38 
C.F.R. 3.304(b)(1); see also Gahman v. West, 13 Vet. App. 
148, 150 (1999) [recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners]; Crowe v. Brown, 7 Vet. App. 
238 (1995) [supporting medical evidence is needed to 
establish the presence of a preexisting condition].  There is 
no evidence at the time of entrance showing that the veteran 
had a preexisting left ankle disorder.  Thus, VA has not 
rebutted the presumption of soundness at entrance with clear 
and unmistakable evidence of a preexisting left ankle 
disorder.  As such, the veteran is presumed in sound 
condition at entrance to service.

The post-service medical records consist of private and VA 
medical records dated from June 1992 to January 2006.  These 
include treatment records containing diagnoses of a left 
ankle disorder.  Therefore, the question is whether it was 
incurred in or aggravated by active military service; or, in 
the case of arthritis, became manifest to a compensable 
degree within one year of separation from active duty. 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The first evidence of a left ankle disorder is contained in a 
June 1992 report of private X-ray examination, which shows 
that there was a progression of degenerative changes at the 
tibio-tallo joint, and at the tibio-fibula junction.  The 
report showed that there was also evidence of an old trauma 
involving the medial malleoli, and posterior tibia.  There 
was no radiographic evidence of acute fracture or soft tissue 
swelling. 

Subsequent reports of private X-ray examinations in August 
1997 and May 2002 also show consistent findings and 
impressions of degenerative joint disease of the left ankle.  
In the May 2002 report, the examiner noted findings: 
consistent with degenerative changes; that there was a bony 
density seen along the inferior margin of the medial 
malleolus, which may represent a previous injury; and that 
calcaneal spurs were seen.  

In a November 2005 private treatment report, the veteran 
reported having had an injury of the right foot and ankle.  
Subsequent treatment records show further treatment of the 
right foot and ankle, unrelated to the claimed left ankle 
disorder.

In a private treatment record dated in January 2006, the 
subjective case history section contains notation that the 
left ankle disorder was chronic, and resulted from a 
recreation injury playing ball, resulting in a fractured 
tibia and fibula, which was casted for nine months.  The 
veteran reported that the condition had worsened within the 
last three to four years.  On current examination the 
condition included an antalgic gait of the left lower 
extremity, and a deformity of swelling around the ankle, 
lateral malleolus.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a left ankle disorder.  In summary, 
there are no service medical records to review for indication 
of any symptoms in service associated with a left ankle 
disorder.  Moreover, there was no evidence of arthritis of 
the left ankle loss within the first year after service.  See 
38 C.F.R. § 3.307, 3.309.  

Moreover, the first indication of any potentially relevant 
pathologies was in 1992 for the left ankle claim, which was 
approximately 34 years after service ended, respectively.  
Post-service medical records showing no indication until many 
years after service are probative evidence against a nexus 
with service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

While the veteran has testified as to his belief that his 
claimed disorder on appeal is related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, there are no 
medical opinions or other competent evidence that relate the 
veteran's left ankle disorder to service; or show arthritis 
within the first year after service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  
 
Based on the foregoing, the Board concludes that the claim 
for service connection for a left ankle disorder must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against this claim.  
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007).  The Board concludes that 
the claimed disorder on appeal was not incurred in or 
aggravated by service; nor in the case of arthritis become 
manifested to a compensable degree within one year of 
separation from active duty.  As the preponderance of the 
evidence is against the claims for service connection for a 
left ankle disorder, the benefit-of-the-doubt rule does not 
apply, and both of the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


